DETAILED ACTION
Acknowledgements
The amendment filed 2/4/2022 is acknowledged.
Claims 1-14 are pending.
Claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 2/4/2022 is acknowledged.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-7 are directed to a method and claims 8-14 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite requesting bids from service providers in response to a user service request, forming a contract with one of the service providers, and providing payment based on the contract, which is an abstract idea. Specifically, the claims recite “creating . . . a . . . contract in response to a request from a user to obtain one or more services,” “providing . . . the . . . contract to one or more . . . one or more [entities] . . .,” “providing . . . notifications to a plurality of service providers in accordance with the . . .  contract” “receiving . . . responses to the notifications from the plurality of service providers,” “identifying . . . one or more service providers from the plurality of service providers,” “updating . . . the . . . contract to include data relating to the one or more identified service providers, the updated . . . contract including account information for a user account of the user, and account information for service provider accounts of the one or more identified service providers” and “initiating . . . a value interaction that pushes value from the user account to the service provider accounts,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process in which a customer requests a service, an initial contract is formed, bids are sought from service providers providing the service, a service provider is selected and the contract updated based on the selected service provider, and fund are transferred according to the contract, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as one or more nodes in a computer network, a smart contract, blocks in a blockchain on one or more nodes in a blockchain network, and a computer network node comprising a processor and a computer-readable medium comprises code executable by the processor, merely use a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions of “creating . . . a . . . contract in response to a request from a user to obtain one or more services,” “providing . . . the . . . contract to one or more . . . one or more [entities] . . .,” “providing . . . notifications to a plurality of service providers in accordance with the . . .  contract” “receiving . . . responses to the notifications from the plurality of service providers,” “identifying . . . one or more service providers from the plurality of service providers,” “updating . . . the . . . contract to include data relating to the one or more identified service providers, the updated . . . contract including account information for a user account of the user, and account information for service provider accounts of the one or more identified service providers” and “initiating . . . a value interaction that pushes value from the user account to the service provider accounts.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using one or more nodes in a computer network, a smart contract, blocks in a blockchain on one or more nodes in a blockchain network, and a computer network node comprising a processor and a computer-readable medium comprises code executable by the processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of requesting bids from service providers in response to a user service request, forming a contract with one of the service providers, and providing payment based on the contract. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “creating . . . a . . . contract in response to a request from a user to obtain one or more services,” “providing . . . the . . . contract to one or more . . . one or more [entities] . . .,” “providing . . . notifications to a plurality of service providers in accordance with the . . .  contract” “receiving . . . responses to the notifications from the plurality of service providers,” “identifying . . . one or more service providers from the plurality of service providers,” “updating . . . the . . . contract to include data relating to the one or more identified service providers, the updated . . . contract including account information for a user account of the user, and account information for service provider accounts of the one or more identified service providers” and “initiating . . . a value interaction that pushes value from the user account to the service provider accounts.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of requesting bids from service providers in response to a user service request, forming a contract with one of the service providers, and providing payment based on the contract. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-3 and 9-10 further describe characteristics of the computer network node, but do not require any steps or functionality to be performed. Claims 4-6 and 11-13 provide additional detail about how payment is held or distributed based on fulfillment of the contract terms, and claims 7 and 14 provide additional detail about the criteria used to identify the service providers. These limitations further describes the manner of carrying out the abstract idea of requesting bids from service providers in response to a user service request, forming a contract with one of the service providers, and providing payment based on the contract. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Golway, et al. (US 2020/0302563) (“Golway”) in view of Chessell, et al. (US 2018/0285979) (“Chessell”) and Mann, et al. (US 2019/0325431) (“Mann”).
Regarding claims 1 and 8, Golway discloses a method and a computer network node comprising a processor; and a computer-readable medium, coupled to the processor, comprising code executable by the processor to implement a method comprising:
receiving by one or more nodes in a computer network, a smart contract with a request from a user to obtain one or more services (Golway ¶¶ 27-29, 42-43);
providing, by the one or more nodes in the computer network, the smart contract to one or more blocks in a blockchain on one or more nodes in a blockchain network (Golway ¶¶ 34, 39);
providing, by the one or more nodes in the computer network, notifications to a plurality of service providers in accordance with the smart contract (Golway ¶¶ 44, 55);
receiving, by the one or more nodes in the computer network, responses to the notifications from the plurality of service providers (Golway ¶¶ 30, 32, 35-36, 44, 46, 55);
identifying, by the one or more nodes in the computer network, one or more service providers from the plurality of service providers (Golway ¶¶ 35-36, 44, 46, 56-58);
updating, by the one or more nodes in the computer network, the smart contract to include data relating to the one or more identified service providers (Golway ¶¶ 34, 37, 40, 47-48, 56-58);
initiating, by the one or more nodes in the computer network, a transaction (Golway ¶ 40).
	Golway does not specifically disclose creating the smart contract in response to a request from a user to obtain one or more services. Golway also does not specifically disclose the updated smart contract including account information for a user account of the user, and account information for service provider accounts of the one or more identified service providers, or initiating a value interaction that pushes value from the user account to the service provider accounts.
	Chessell discloses creating a smart contract in response to a request from a user to obtain one or more services (Chessell ¶ 25).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Golway to include creating a smart contract in response to a request from a user to obtain one or more services, as disclosed in Chessell, in order to allow for a smart contract to be customized based on a particular user’s transaction history (Chessell ¶¶ 22, 25-26).
Golway in view of Chessell does not specifically disclose the updated smart contract including account information for a user account of the user, and account information for service provider accounts of the one or more identified service providers, or initiating a value interaction that pushes value from the user account to the service provider accounts.
	Mann discloses a smart contract including account information for a user account of the user and account information for service provider accounts of the one or more identified service providers, and initiating a value interaction that pushes value from the user account to the service provider accounts (Mann ¶¶ 35, 39-40).
	Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Golway in view of Chessell to include a smart contract including account information for a user account of the user and account information for service provider accounts of the one or more identified service providers, and initiating a value interaction that pushes value from the user account to the service provider accounts, as disclosed in Mann, in order to allow for the financial aspects of a contract including multiple parties to be automatically executed (Mann ¶¶ 35, 39-40).
Regarding claims 2 and 9, Golway discloses that the computer network comprises a blockchain network (Golway ¶¶ 34, 39).
Regarding claims 3 and 10, Golway discloses that the computer network comprises an interaction server computer (Golway ¶¶ 21-26).
Regarding claims 7 and 14, Golway discloses that identifying one or more service providers is based on one or more of a bid value, a service provider rating, and a service completion rate (Golway ¶¶ 28, 35-36).

Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Golway in view of Chessell and Mann as applied to claims 1 and 8 above, and further in view of Wheeler, et al. (US 2019/0102850) (“Wheeler”).
Regarding claims 4 and 11, Golway in view of Chessell and Mann does not specifically disclose that initiating the value interaction comprises sending, by the one or more nodes in the computer network, an account funding transaction message to pull value from an account of the user, receiving, by the one or more nodes in the computer network, an indication from the one or more identified service providers that the one or more services were completed, receiving, by the one or more nodes in the computer network, an indication from the user that the one or more services were completed, and sending, by the one or more nodes in the computer network, an original credit transaction message to push value into the service provider accounts.
Wheeler discloses that initiating the value interaction comprises: sending, by the one or more nodes in the computer network, an account funding transaction message to pull value from an account of the user (Wheeler ¶¶ 57-58, 60), receiving, by the one or more nodes in the computer network, an indication from the one or more identified service providers that the one or more services were completed (Wheeler ¶¶ 35-36, 57, 68-70, 142); receiving, by the one or more nodes in the computer network, an indication from the user that the one or more services were completed (Wheeler ¶¶ 36, 68-70, 135-136); and sending, by the one or more nodes in the computer network, an original credit transaction message to push value into the service provider accounts (Wheeler ¶ 36).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Golway in view of Chessell and Mann to include initiating the value interaction comprises sending, by the one or more nodes in the computer network, an account funding transaction message to pull value from an account of the user, receiving, by the one or more nodes in the computer network, an indication from the one or more identified service providers that the one or more services were completed, receiving, by the one or more nodes in the computer network, an indication from the user that the one or more services were completed, and sending, by the one or more nodes in the computer network, an original credit transaction message to push value into the service provider accounts, as disclosed in Wheeler, in order to avoid the risk that a service provider provides a service to a customer, but the customer is unable to make payment due to lack of funds, or the risk that a customer makes payment, but the service provider does not provide the service (Wheeler ¶ 57).
Regarding claims 5 and 12, Wheeler discloses that the value pulled from the account of the user is held in escrow (Wheeler ¶¶ 33-35 57, 59).
Regarding claims 6 and 13, Golway in view of Chessell, Mann, and Wheeler does not specifically disclose that the account funding transaction message and/or the original credit transaction message comprises a business application ID. 
However, this limitation describes characteristics of the data included in the account funding transaction message and/or the original credit transaction message. As the particular data that these message are comprised of is not processed or used to carry out any particular steps or functions that rely on the specific characteristics of the data described in this limitation, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685